internal_revenue_service department fy uniform issue list washington dc contact person telephone number in reference to t ep ra t3 date attention e624 200g legend employer a university b director c association d state m statute p plan x plan y dear this is in response to your request for a ruling dated date submitted by your authorized representative as to whether employer a is an agency_or_instrumentality of state m and that as a result plan x and plan y constitute governmental plans within the meaning of sec_414 of the internal_revenue_code the code letters dated date and date and a telephone discussion on date supplemented the request employer a maintains plan x and plan y plan x and plan y are qualified under sec_401 of the code employer a is a department of university b employer a is an g2 page organization_exempt_from_taxation under sec_501 as an organization described in sec_501 of the code university b is established under the constitution of state m which provides that the state shall maintain a system of higher education including university b which shall be dedicated to excellence in higher education the general assembly shall determine the size number terms and method of appointment of the governing boards of university b and of such constituent units or coordinating bodies in the system as from time to time may be established chapter 185b of statute p deals with the constituent units of state m’s system of higher education including in sections 10a-102 et seq university b employer a was established in as association d article ii of its constitution describes employer a as an association of student operated commissaries occupying university b residences formed to provide central administrative services programs guidance and other services for the benefit of its membership while described in its constitution as an association employer a from its inception has been regarded by university b as an activity fund established under statute p sections through statute p section defines an activity fund as any fund operated in any state educational welfare or medical institution for the benefit of the employees or students of such institutions the revenue of which is derived from the operation of canteens vending machines membership fees deposits or any other legal source compatible with the good government of such institutions statute p section provides that activity funds are established by the administrative head of an institution that may within the above definition establish an activity fund section also authorizes the use of such state facilities as space fixtures heat and light to obtain revenue for an activity fund it has been represented that employer a has always been under the contro of university b although the extent of that control has increased over the years director c and always has been an employee of university b appointed by the vice president for student affairs under article vi of the constitution the board_of directors of employer a was granted authority and responsibility for the formulation of general policy for the operation management and affairs of the association to the extent allowed by university b is on date the board_of trustees of university b approved amendments to the constitution and bylaws of employer a the bylaws provided that the business and other affairs of employer a will be managed by director c within broad university b guidelines previously under section of the bylaws broad policy guidelines had been determined by the board_of directors of employer a not by university b at the same time the bylaws reflect closer financial contro by university b over employer a section of the bylaws provided that the records of employer a would be open to audit by university b page previously each member unit of employer a had set its own dining fees section of the bylaws provided there shall be one annual board fee for all dining units this board fee shall be established by the university b board_of trustees upon the recommendation of university b’s administration finally the constitution changed the rights of the membership of employer a transferring from its members to the board_of trustees of university b the power to amend employer a's constitution similarly the bylaws vested in the board_of trustees of university b the power to amend employer a's bylaws most of employer a‘s revenues are derived from student board fees which are collected from students by university b and remitted to employer a since the board_of trustees of university b has approved the board fees charged by the dining units serving members of employer a so that the board fees charged by all dining units have been uniform also employer a derives some funds from its catering operation revenues derived from the student board fees represent approximately percent of employer a's total revenues while the catering operation accounts for approximately percent of total revenues the catering operation provides catering services principally to university b these include for example catering university b functions such as receptions and banquets all the individuals who work for employer a who have the power to hire and fire employees employer a’s management employees are state employees with one exception in addition the board_of trustees of university b approves employer a's union contracts also university b owns the buildings in which empioyer a operates as weil the equipment that emptoyer a uses to provide food services plan x became effective as of date and covers all employees of employer a who complete one year_of_service and covers all employees of employer a who are not also employed by university b plan y became effective as of september based on the foregoing you request a ruling that employer a is an agency_or_instrumentality of state m and that plan x and plan y are governmental plans within the meaning of sec_414 of the code sec_414 of the code provides that a governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a governmental pian merely because the sponsoring_organization has a relationship with a sof page governmental_unit or some quasi-governmental power one of the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision thereof is the degree of control that a governmental entity or entities exercise over the organization's everyday operations other factors include whether there is specific_legislation creating the organization the source of funds for the organization the manner in which the organization's trustees or operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit although all of the above factors are considered in determining whether an organization is an agency_or_instrumentality of a government the mere satisfaction of one or all of the factors is not necessarily determinative in revrul_89_49 the service ruled that the retirement_plan discussed in the ruling was not a governmental_plan within the meaning of sec_414 of the code because among other reasons the degree of contro which the municipalities exerted over the entity in its everyday operations was minimal in this case all the individuais who work for employer a who have the power to hire and fire employees employer a’s management employees are state employees with one exception director c is appointed by and under the control of university b university b establishes the fees charged by employer a and university b has the power to amend employer a's constitution also all union contracts entered into by employer a must be approved by university b employer a is distinguishable from the entity described in revrul_89_49 first the entity described in revrul_89_49 was managed by a board_of trustees elected by the employees of the entity in this case director c is chosen and employed by university b second with the exception of catering operation revenues derived from private catering less than one-half of one percent of employer a's total revenues all of employer a’s revenues are derived from university b whereas the entity in revrul_89_49 derived much of its revenue from community donations university b treats the employees of employer a as governmental employees as evidenced by the fact that employees of employer a are included in plan x and plan y accordingly we conclude that for purposes of sec_414 of the code employer ais an agency_or_instrumentality of state m and that plan x and plan y are governmental plans within the meaning of sec_414 of the code no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code the above ruling is based on the assumption that plan x and plan y will be otherwise qualified under sec_401 of the code and the related trusts will be tax exempt under sec_501 bos page this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice of intention to disclose deleted copy of ruling cc bb
